United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS         August 26, 2004
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 03-41594
                         Summary Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

GLYNN FARSE YOUNG,

                                         Defendant-Appellant.


                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. L-03-CR-724-2
                       - - - - - - - - - -

Before KING, Chief Judge, and WIENER and EMILIO M. GARZA, Circuit
Judges.

PER CURIAM:*

     Glynn Farse Young appeals his convictions, following a jury

trial, of conspiracy to possess with intent to distribute less

than 50 kilograms of marijuana and possession of less than 50

kilograms of marijuana with intent to distribute, in violation of

21 U.S.C. §§ 841(a) and 846.   The district court sentenced Young

to concurrent 60-month prison terms and three-year terms of

supervised release.

     Young contends that the trial evidence was insufficient

to support his conviction of either count.   The standard for

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-41594
                                -2-

reviewing a claim of insufficient evidence is whether “a rational

trier of fact could have found that the evidence establishes the

essential elements of the offense beyond a reasonable doubt.”

United States v. Villarreal, 324 F.3d 319, 322 (5th Cir. 2003)

(citing Jackson v. Virginia, 443 U.S. 307, 319 (1979)).   Review

of the sufficiency of the evidence does not include review of the

weight of the evidence or of the credibility of the witnesses.

United States v. Garcia, 995 F.2d 556, 561 (5th Cir. 1993).

     Young’s primary contention is that his confessions made to

both Border Patrol and Drug Enforcement Administration agents on

the day of his arrest were not sufficient, standing alone, to

support his convictions.   See United States v. Reynolds, 367 F.3d
294, 297 (5th Cir. 2004) (“a defendant generally cannot be

convicted solely on his uncorroborated admissions”).   As the

Government argues, however, independent evidence of Young’s guilt

was adduced at trial.   See United States v. Crawford, 52 F.3d
1303, 1309 (5th Cir. 1995).   Young was a passenger in a rental

car that had been rented and was driven by his codefendant, Allen

William Woudstra.   Although Young’s mere presence in the car as a

passenger was not sufficient by itself to establish his knowing

possession of the 48 kilograms of marijuana that were in the

car’s trunk, it is a factor to be considered in weighing the

circumstantial evidence.   See United States v. Roberson, 6 F.3d
1088, 1093 (5th Cir. 1993).   Young’s calm demeanor at the time of

his and Woudstra’s arrest also indicted that Young was aware of

the marijuana’s presence in the car.   Finally, the jury was

authorized to believe that the testimony given by Young at trial
                           No. 03-41594
                                -3-

was implausible, at least in comparison to the stories he told

Border Patrol and DEA agents.   Young’s trial testimony required

the jury to believe that Woudstra was paying Young $1,000 to ride

with him hundreds of miles to Texas from their Tennessee hometown

so that Young could help him drive back a “class [pickup] truck.”

Both the basic outline of the story offered at trial and some its

details were less than believable.

     The evidence was sufficient to support the conspiracy

conviction, because it established that there was an agreement to

possess marijuana with intent to distribute, that Young knew

about the agreement, and that he voluntarily participated in the

conspiracy.   See United States v. Peters, 283 F.3d 300, 307 (5th

Cir.), cert. denied, 536 U.S. 934 (2002).   The evidence was also

sufficient to support the possession conviction, in that it

showed that the possession was knowing, see United States v.

Mendoza, 226 F.3d 340, 345 (5th Cir. 2000), and in that the large

quantity of marijuana reflected an intent to distribute.     United

States v. Redd, 355 F.3d 866, 873 (5th Cir. 2003).

     Young’s convictions are AFFIRMED.